Citation Nr: 0501788	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for psoriatic 
spondylitis of the lumbosacral spine, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from December 1951 to June 
1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, (RO), which denied entitlement to an 
evaluation in excess of 10 percent for psoriatic spondylitis 
of the lumbar spine.  In this regard, the Board notes that 
although some correspondence from VA has identified the 
veteran's service-connected disability as psoriatic 
spondylosis of the lumbosacral spine, the original rating 
decision granting service connection and the rating decision 
on appeal identify it as psoriatic spondylitis of the lumbar 
spine.  It appears as though VA has used the two terms 
interchangeably.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's psoriatic spondylitis of the lumbosacral spine does 
not result in limitation of motion of the lumbosacral spine, 
or any other complaints, symptoms, or findings.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
psoriatic spondylitis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the June 1996 rating decision on appeal, the 
corresponding February 1997 statement of the case (SOC), and 
numerous subsequent supplemental statements of the case 
(SSOCs), the most recent dated in October 2004, adequately 
informed him of the information and evidence needed to 
substantiate all aspects of his increased evaluation claim.  

A VCAA notice letter dated in July 2001 informed him of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the 1996 rating decision 
on appeal; however, the rating decision on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
July 2001 VCAA notice letter advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  During his December 2004 hearing 
before the undersigned Acting Veterans Law Judge (VLJ), the 
veteran testified that he had no additional written evidence 
to submit.    

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran has been afforded numerous VA examinations during 
the appeal period.  The most recent was conducted in July 
2004.  The Board finds that the relevant medical evidence of 
record, to include the reports of these VA examinations, 
contains sufficient detail to make a decision on his claim.  
Thus, there is no duty to provide an additional examination 
with regard to the veteran's claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  The Board 
again observes that he has testified that he has no 
additional written evidence to submit.  It is clear that 
there is no additional relevant evidence that has not been 
obtained and that the appellant desires the Board to proceed 
with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

The veteran has made contentions during a July 1997 hearing 
before an RO Hearing Officer, a December 2004 hearing before 
the undersigned Acting VLJ, and in numerous letters.  The 
Board will address his contentions together for the sake of 
clarity.  The veteran maintains, in substance, that the 
current 10 percent evaluation assigned for his psoriatic 
spondylitis of the lumbosacral spine does not adequately 
reflect the severity of that disability.  He contends that 
his service-connected psoriatic spondylitis of the 
lumbosacral spine results in pain on use and limits his 
activity.  The veteran also notes that he might have mis-
stepped in 1995 and felt a jolt of pain.  He said that he was 
first diagnosed with a herniated disc during a 1995 
hospitalization.  He was unsure how it occurred and noted 
that it had happened a couple of months earlier and resulted 
in him being hunched over.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A VA discharge summary report for a period of hospitalization 
from November 6 - 10, 1995, noted that the veteran was 
admitted for complaints of groin pain, beginning 
approximately two weeks earlier.  The veteran reported having 
fallen off a low wall, approximately two to three feet tall, 
and landing strangely on his legs maybe three to four weeks 
prior to the onset of his pain symptoms.  The discharge 
diagnoses were traumatic intubation, herniated disc at L4-L5, 
and psoriasis.  

The report of a February 1996 VA spine examination provides 
that the veteran's psoriasis was cleared at the present time, 
with no lesions present.  The report observed that the 
veteran complained of low back pain beginning in August 1995, 
and reviewed the veteran's November 1995 VA hospitalization.  

On physical examination, the veteran was noted to walk 
guarding his lumbar spine.  His range of motion was 20 
degrees (flexion) until pain, extension to zero degrees 
because of pain, bilateral lateral flexion to 5 degrees with 
pain, and rotation totally restricted bilaterally due to pain 
that began almost immediately.  There was objective evidence 
of pain on motion, especially with flexion and rotation and 
side bending of the cervical and lumbar areas.  The 
impression was chronic lumbar strain due to herniated nucleus 
pulposus L4-L5, herniated nucleus pulposus L4-L5 by MRI, and 
psoriatic arthritis by history.  

The report of a March 1996 VA skin examination noted that the 
veteran reported that his psoriasis involved the back, as 
well as other areas.  The report described manifestations on 
the veteran's scalp and hands, but was silent as to his back.  
The pertinent diagnoses were psoriasis, very mild, and 
possibly psoriatic arthritis.

The report of an April 1998 VA spine examination noted that 
the veteran denied episodes of flare-ups and wore a back 
brace.  He reported that his daily activities were affected 
only in that he could not play golf.  On physical 
examination, the veteran had forward flexion to 90 degrees, 
extension to 5 degrees, lateral movement to 5 degrees 
bilaterally, and rotational movement to 20 degrees 
bilaterally.  The diagnosis was mild degenerative joint 
disease associated with a right lateral disc herniation at 
L4-5.  The examiner noted that there was no evidence at that 
time of a spondylitis process secondary to psoriasis.  

In a July 1997 letter a private physician, a rheumatologist, 
noted that he had seen the veteran for reevaluation in June 
1997.  The impression was degenerative spondylosis with 
chronic right low lumbar radiculopathy; and coincidental 
psoriasis (? psoriatic arthritis).  

The private physician observed that, prior to the July 1997 
visit, he had not seen the veteran since August 1991, at 
which point he felt the veteran might have had cervical and 
lumbar spondylosis due to psoriatic spondylitis.  
Radiographic findings were, in part, compatible with that 
opinion.  The veteran reported that his chronic low back and 
right leg pain became more intense in September 1995.  

On physical examination, there was evidence of cutaneous 
psoriasis in the veteran's umbilicus, but none other.  There 
was lumbar scoliosis with convexity to the left and diffuse 
moderate to severe restriction of spinal motion.  The 
physician reviewed films from a hospitalization in January 
(sic) 1995.  The physician judged that the veteran had a 
chronic right low lumbar radiculopathy as a residual of his 
prolapsed disc.  The radiographic studies provided no 
convincing evidence that the veteran, in fact, had either 
psoriatic or ankylosing spondylitis.  

An October 1997 letter from a private pain management center 
indicates that the veteran had been seen at the center in 
December 1995 and January 1996.  The letter provides no 
details.  

A private August 1998 medical report provides that the 
physician had treated the veteran since March 1998, 
concerning a February 1998 accident.  The physician reviewed 
records of treatment of the lumbar spine that the veteran had 
provided him, and noted that the veteran reported a 40 
percent disability.  Based on the prior history as well as 
the most recent accident of February 1998, the private 
physician opined that the veteran's disability at this point 
should be 55 percent.  The physician did not identify or 
describe the February 1998 accident. 

VA outpatient records indicate treatment for a number of 
conditions.  Treatment notes dated from 1999 to 2001 provide 
assessments of psoriasis/psoriatic arthritis, as well as 
separate assessments of back pain, related to right lateral 
L4-5 disc herniation).  A March 2001 note provides that the 
veteran's psoriasis had improved, but during the past year 
had gotten a little worse.  The veteran reported that he had 
psoriatic arthritis.  

The report of a June 2000 VA spine examination noted that the 
veteran was 72 years old and not working.  He reported that 
he had no back trouble until 1990 when he started to have 
backaches.  These became worse about four or five years 
earlier.  The veteran's pain was located in the mid-lumbar 
region and could come as a jolt or shock lasting for a few 
seconds, and occasionally there were shock-like pains 
radiating down the lower extremities. 

On physical examination, the veteran had normal station and 
gait.  Motion of the lumbar spine was to 45 degrees of 
forward flexion, 15 degrees of extension, and 20 degrees of 
rotation bilaterally. There was some pain at the end of the 
range of motion.  The impression was degenerative joint and 
disc disease several levels lumbosacral spine; and herniated 
discs L4-5 and L5-S1.  The examiner noted that he was unable 
to identify psoriatic spondylitis on X-rays or MRI.  

The report of a May 2002 VA spine examination noted that the 
examiner had seen the veteran for VA examination in June 
2000, and since that time the only change was that his 
symptoms might be a little bit more pronounced and he was a 
little more uncomfortable.  

On physical examination, the motion of the veteran's 
lumbosacral spine was to 60 degrees of forward flexion, 15 
degrees of extension, 10 degrees of bilateral lateral 
bending, with minimal discomfort at the end of the range of 
motion.  The impression was degenerative joint and disc 
disease, several levels of the lumbosacral spine; and 
herniated discs at L4-L5 and L5-S1.  The examiner commented 
that the condition would continue to cause mild impairment of 
function with stressful use of the lower back.  

The report of a July 2004 VA examination noted that the 
examiner had seen the veteran for VA examination in June 2000 
and May 2002, and the veteran's history was unchanged.  The 
veteran stated that his pain had increased and was present 
every day.  The veteran reported that the pain quite limited 
his activity, he was not currently taking medication for pain 
as in the past it had not been helpful, and he sometimes wore 
a brace.  

On physical examination, the veteran's lumbar spine had 
flexion to 30 degrees, extension to 5 degrees, bending to the 
left of 5 degrees, bending to the right of 10 degrees, with 
all motions to the point of the onset of pain.  The 
impression was degenerative joint disease, multiple levels 
lumbosacral spine; and herniated discs at L4-5 and L5-S1.  
The examiner observed that the veteran's condition, according 
to the present history, would cause moderate to significant 
impairment of the function with most activities involving the 
lower back.  The main limiting factor would be pain and less 
so weakness or easy fatigability.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The veteran's service-connected psoriatic spondylitis of the 
lumbosacral spine is evaluated based on limitation of motion 
of the lumbar spine.  

The regulations regarding diseases and injuries to the spine, 
to include limitation of motion of the lumbar spine, were 
revised effective September 26, 2003.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) 
(2003)).  Under the latest revisions, a back disability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Under the criteria effective prior to September 26, 2003, a 
10 percent disability rating is warranted when limitation of 
motion is slight, 20 percent when it is moderate and 40 
percent when it is severe.  Diagnostic Code 5292 (prior to 
September 26, 2003).

Under the criteria effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the Spine, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  68 Fed. Reg. 51,456 
(2003), codified at 38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).

The October 2004 SOC properly informed the veteran of all 
versions of the spinal rating criteria relevant to his claim.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, supra, at 1328 (citing 
Landgraf v. USI Film Prods, 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change); 
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

In the veteran's case, none of the original or revised 
criteria for rating back disabilities is more advantageous to 
the veteran in that none result in an evaluation in excess of 
10 percent.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
psoriatic spondylitis of the lumbosacral spine.  

In so finding, the Board recognizes the veteran's own 
assertions that his service-connected psoriatic spondylitis 
results in pain and limits his function.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
a result, his own assertions do not constitute competent 
medical evidence that his low back pain and functional 
impairment are the result of his service-connected psoriatic 
spondylitis of the lumbosacral spine.  

On the contrary, the competent medical evidence of record 
demonstrates that the veteran's psoriatic spondylitis of the 
lumbosacral spine has not been symptomatic at any time during 
the appeal period, and that it is not responsible for the 
veteran's documented limitation of motion of the lumbosacral 
spine.  Thus, an evaluation in excess of 10 percent is not 
warranted under any applicable criteria.  Diagnostic Code 
5292 (prior to September 26, 2003); the General Rating 
Formula for Diseases and Injuries of the Spine (effective 
September 26, 2003).  

The November 1995 VA discharge summary report diagnosed only 
traumatic intubation, herniated disc at L4-L5, and psoriasis.  
It did not result in a diagnosis of psoriatic spondylitis.  
The February 1996 VA examination report provides that the 
veteran's psoriasis was cleared at the present time, with no 
lesions present.  The impression was chronic lumbar strain 
due to herniated nucleus pulposus L4-L5, and herniated 
nucleus pulposus L4-L5 by MRI.  Psoriatic arthritis was 
diagnosed by history only.  The March 1996 VA skin 
examination found no psoriasis involving the back and 
diagnosed only possible psoriatic arthritis.  The April 1998 
VA examination report found that there was no evidence of a 
spondylitis process secondary to psoriasis.  The July 1997 
letter from a private physician notes only questionable 
psoriatic arthritis.  The physician judged that the veteran 
had a chronic right low lumbar radiculopathy as a residual of 
his prolapsed disc.  The radiographic studies provided no 
convincing evidence that the veteran had, in fact, psoriatic 
or ankylosing spondylitis.  The October 1997 letter from a 
private pain management center and the private August 1998 
medical report fail to link the veteran's complaints of pain 
to his service-connected psoriatic spondylitis of the 
lumbosacral spine.  The VA outpatient records indicate that 
the veteran's psoriasis/psoriatic arthritis was distinct from 
his back pain, which was related to right lateral L4-5 disc 
herniation.  The June 2000 VA examination report provides no 
diagnosis of psoriatic spondylitis, and the examiner stated 
that he was unable to identify psoriatic spondylitis on X-
rays or MRI.  The May 2002 and July 2004 VA examination 
reports diagnosed degenerative joint and disc disease, 
several levels of the lumbosacral spine; and herniated discs 
at L4-L5 and L5-S1.  They are negative for any diagnosis or 
finding of psoriatic spondylitis.  

Further, in light of the lack of evidence that the veteran's 
service-connected psoriatic spondylitis of the lumbosacral 
spine results in any current complaints, symptoms, findings 
or diagnoses, the Board concludes that an analysis of the 
veteran's claim under Deluca, supra, is not warranted.  

The Board's review of the record has found no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
psoriatic spondylitis of the lumbosacral spine, that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for psoriatic 
spondylitis of the lumbosacral spine is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


